Name: 82/825/EEC: Commission Decision of 23 November 1982 amending Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine fever freer (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  Europe;  agricultural activity;  environmental policy;  regions of EU Member States
 Date Published: 1982-12-07

 Avis juridique important|31982D082582/825/EEC: Commission Decision of 23 November 1982 amending Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine fever freer (Only the German text is authentic) Official Journal L 347 , 07/12/1982 P. 0023 - 0023*****COMMISSION DECISION of 23 November 1982 amending Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine-fever-free (Only the German text is authentic) (82/825/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 7 (2) thereof, Having regard to Commission Decision 81/112/EEC of 22 January 1982 approving the plan for the accelerated eradication of classical swine fever presented by the Federal Republic of Germany (2), Whereas the Federal Republic of Germany is implementing the plan for the eradication of classical swine fever on a regional basis; Whereas Commission Decision 82/351/EEC (3) has recognized certain parts of the territory of the Federal Republic of Germany as being officially swine-fever-free; whereas since that time certain other regions have fulfilled the required conditions it is therefore necessary to add these regions to the parts of the territory as laid down in Article 1 of Decision 82/351/EEC; Whereas the status of the designated officially swine-fever-free regions will be maintained by the prohibition of entry of vaccinated pigs into such regions except for immediate slaughter; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following regions are added to the list laid down in Article 1 of Decision 82/351/EEC: 'Lueneburg, Hannover, Braunschweig, Giessen'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 23 November 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 45, 17. 2. 1982, p. 27. (3) OJ No L 157, 8. 6. 1982, p. 26.